 
 
II 
110th CONGRESS 1st Session 
S. 934 
IN THE SENATE OF THE UNITED STATES 
 
March 20, 2007 
Mr. Nelson of Florida (for himself and Mr. Martinez) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To amend the Florida National Forest Land Management Act of 2003 to authorize the conveyance of an additional tract of National Forest System land under that Act, and for other purposes. 
 
 
1.Conveyances under Florida National Forest Land Management Act of 2003 
(a)Additional conveyance authorizedSubsection (b) of section 3 of the Florida National Forest Land Management Act of 2003 (Public Law 108–152; 117 Stat. 1919) is amended— 
(1)by striking and at the end of paragraph (17); 
(2)by redesignating paragraph (18) as paragraph (19); 
(3)by inserting after paragraph (17) the following new paragraph: 
 
(18)tract W-1979, located in Leon County consisting of approximately 114 acres, within T. 1 S., R. 1 W., sec. 25; and ; and 
(4)in paragraph (19) (as redesignated by paragraph (2)), by striking (17) and inserting (18). 
(b)Additional use of proceedsParagraph (2) of subsection (i) of such section (117 Stat. 1921) is amended— 
(1)by striking and at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(C)acquisition, construction, or maintenance of administrative improvements for units of the National Forest System in the State. . 
(c)Limitations on use of proceedsSubsection (i) of such section is further amended by adding at the end the following new paragraphs: 
 
(3)Geographical and use restriction for certain conveyanceNotwithstanding paragraph (2), proceeds from the sale or exchange of the tract described in subsection (b)(18) shall be used exclusively for the purchase of inholdings in the Apalachicola National Forest. 
(4)Restriction on use of proceeds for administrative improvementsProceeds from any sale or exchange of land under this Act may be used for administrative improvements, as authorized by paragraph (2)(C), only if the land generating the proceeds was improved with infrastructure. . 
 
